Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered May 1, 1995, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Upon our review of the record, which demonstrates that defendant entered into a knowing, voluntary and intelligent plea, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.